 In the Matter of ATLANTIC STEEL COMPANYandLOCAL UNION #2401OF THESTEELWORKERS' ORGANIZING COMMITTEECaseNo. 11964.Decided September13, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Robert Frazer,for the Board.Mr. Ralph Williams,of Atlanta, Ga., for the Company.Mr. Joseph K. Gaither,of Atlanta, Ga., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 13, 1941, Local Union #2401 of the Steel Workers'Organizing Committee, affiliated with the C. I. 0., herein called theUnion, filed with the Regional Director for the Tenth Region (At-lanta,Georgia) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofAtlantic Steel Company, Atlanta, Georgia, herein called the Com-pany, engaged in the manufacture and sale of steel and steel products,at Atlanta, Georgia, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On August 13,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 13, 1941, the Company, the Union, andthe Regional Director entered into a "Stipulation for CertificationUpon Consent Election."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 20, 1941, under the direction and supervision ofthe Regional Director, among all production and maintenance em-35 N. L. R. B., No. 87.414 ATLANTICSTEEL COMPANY415ployees of the Company, including melters and heaters on the soakingpits, and rollers and assistant rollers, but excluding all weekly andmonthly salaried employees, all clerical and office employees, all em-ployees in the engineering, metallurgical, industrial engineering, in-spection, timekeeping, weighing, employment, first aid, and watchmendepartments and all foremen and other supervisory employees,' to de-termine whether or not said employees desire to be represented by theUnion.On August 21, 1941, the Regional Director issued and dulyserved upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total number, eligible-------------------------------------------------- 1,166.Total ballots cast----------------------------------------------------- 1,102Total number of ballots cast for Local #2401 of the Steel Workers'Organizing Committee,affiliatedwith the CIO------------------------770+Total numberof ballots cast against Local #2401 of the Steel Workers'OrganizingCommittee, affiliated with the CIO------------------------327Total number of challenged ballots--------------------------------------0Total number of void ballots-------------------------------------------5Totalnumber ofblank ballots------------------------------------------0Upon the basis of the stipulation, the Election Report, and 'theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Atlantic Steel Company, Atlanta, Georgia,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Company, in-cluding melters and heaters on the soaking pits and rollers and as-sistant rollers, but excluding all weekly and monthly salariedemployees, all clerical and-office employees, all employees in the engi-neering,metallurgical, industrial engineering, inspection, timekeep-ing, weighing, employment, first aid, and watchmen departments andall foremen and other 'supervisory employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.1The provision of the stipulation with respect to the unit reads as follows:"all of themaintenance and production employees of the Company,except and excluding all weeklyand monthly salaried employees,all clerical and office employees,all employees in theengineering,metallurgical, industrial engineering,inspection,timekeeping,weighing, em-ployment,first aid, and watchman departments and all foremen and supervisory employeesexcept rollers and assistant rollers, but including melters and heaters on the soaking pits-Rollers and assistant rollers are included in the appropriate unit."We interpret this provision as indicated in the text. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Local Union #2401 of the Steel Workers' Organizing Commit-tee, affiliated with the C. I. 0., has been designated and selected byamajority of the employees in the above unit as their representativefor the purposes of collective bargaining, and is the exclush,e repre-sentative of all employees in said unit, within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations ActIT IS HEREBY CERTIFIED that Local Union #2401 of the Steel Work-ers' Organizing Committee, affiliated with the C. I. 0., has been desig-nated and selected by a majority of all production and maintenanceemployees of the Company, including melters and heaters on thesoaking pits, and rollers and assistant rollers, but excluding all weeklyand monthly salaried employees, all clerical and office employees, allemployees in the engineering, metallurgical, industrial engineering,inspection, timekeeping, weighing, employment, first aid, and watch-men departments and all foremen and other supervisory employees,as their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, Local Union #2401 of theSteelWorkers' Organizing Committee, affiliated with the C. I. 0., isthe exclusive representative of all such employees for the purposes ofcollective bargaining, in respect to rates of pay, wage,, hours ofemployment, and other conditions of employment.[SAME TITIE]AMENDMENT TO DECISIONANDCERTIFICATION OF REPRESENTATIVESikSeptember 19, 1941On September 13, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Certification of Representa-tives in the above-entitled proceeding.On September 17, 1941, theparties filed an Agreement As To Appropriate Unit which clarifiedtheir previous stipulation as to the appropriate unit.The Board,having considered the matter, hereby orders(1)That the second paragraph of said Decision and the accom-panying footnote be deleted and that the following be inserted inlieu thereof : ATLANTICSTEELCOMPANY417Pursuant to the stipulation, an election by secret ballot wasconducted on August 20, 1941, under the direction and super-vision of the Regional Director, among all maintenance andproduction employees of the Company, except and excludingallweekly and monthly salaried employees, all clerical andoffice employees, all employees in the engineering, metallurgical,industrial engineering, inspection, timekeeping, weighing, em-ployment, first aid, and watchman departments, and all foremenand supervisory employees, and melters, and heaters on thesoaking pits, but including rollers and assistant rollers;(2)That the second numbered Finding of Fact be deleted fromsaid Decision and that the following be inserted in lieu therof :2.All maintenance and production employees of the Com-pany, except and excluding all weekly and monthly salariedemployees, all clerical and office employees, all employees in theengineering,metallurgical, industrial engineering, inspection,timekeeping, weighing, employment, first aid, and watchmandepartments, and all foremen and supervisory employees, andmelters, and heaters on the soaking pits, but including rollersand assistant rollers constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act; and(3)That the second paragraph of said Certification of Repre-sentatives be deleted and that the following be inserted' in lieuthereof :IT IS HEREBY CERTIFIED that Local Union No. 2401 of the SteelWorkers' Organizing Committee, affiliated with the C. I. O.,has been designated and selected by a majority of all mainte-nance and production employees of the Company, except andexcluding all weekly and monthly salaried employees, all clericaland office employees, all employees in the engineering, metal-lurgical, industrial engineering, inspection, timekeeping, weigh-ing, employment, first aid, and watchman departments, and allforemen and supervisory employees, and melters, and heaterson the soaking pits, but including rollers and assistant rollers,as their representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, Local UnionNo. 2401 of the Steel Workers' Organizing Committee, affiliatedwith the C. I. 0., is the exclusive representative of all suchemployees for the purposes of collective bargaining, in respectto rates of pay, wages, hours of employment, and otherconditions of employment.35 N. L. R. B., No. 87a.